Citation Nr: 1139818	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-38 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and B.B.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to June 2003 and from September 2004 to December 2005.  He participated in Operation Iraqi Freedom and received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective December 30, 2005.

In July 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

The Veteran testified before the undersigned at an August 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected PTSD may have worsened since his last VA examination in September 2007.  For example, a November 2007 statement by a private treatment provider, the Veteran's November 2007 substantive appeal (VA Form 9), and his testimony during the August 2011 hearing, reflect that he has reported worsening symptoms associated with PTSD, including increased depression and sleep difficulties.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected psychiatric disability is triggered.

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

During the August 2011 hearing, the Veteran reported that he was unemployed and that he had been laid off due to PTSD.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service connected disabilities, in combination, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103A (West 2002 and Supp. 2011).  Therefore, such notice should be provided upon remand.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the August 2011 hearing, the Veteran reported that he had been granted Social Security Administration (SSA) disability benefits for PTSD.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 109-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and appear to be relevant to the issues on appeal.

During the August 2011 hearing, the Veteran reported that he was receiving treatment for PTSD at the VA outpatient clinic in Worcester, Massachusetts.  The most recent VA treatment records in the Veteran's claims file from that facility are dated in June 2009.  The Veteran also reported during the August 2011 hearing that he continued to receive psychiatric treatment at the Worcester Vet Center in Worcester, Massachusetts.  The most recent treatment records from that facility in his claims file are dated in January 2006.

Therefore, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.

The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from the VA outpatient clinic in Worcester, Massachusetts from June 2009 to the present.  

All efforts to obtain these records must be documented in the claims file.

If any such records are unavailable, this must also be noted in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

4.  The agency of original jurisdiction (AOJ) should take all necessary steps to obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from the Vet Center in Worcester, Massachusetts from January 2006 to the present.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession. All such notification should be documented in the claims file.

5.  After all efforts to obtain records from SSA and all VA treatment records have been exhausted, schedule the Veteran for a VA psychiatric examination to assess the current severity of the service-connected psychiatric disability.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the severity of all signs and symptoms of the service-connected psychiatric disability, describe the impact of the disability on occupational and social functioning, provide a Global Assessment of Functioning score.

The examiner should opine as to any period between December 30, 2005 and June 2, 2009, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, tinnitus, and a lumbosacral strain), in combination, precluded him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

For any period since June 2, 2009, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, tinnitus, a lumbosacral strain, and a superficial burn scar of the left clavicle) would, in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If, after completion of the above instructions, the Veteran's percentage ratings do not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

9.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


